Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 01/10/2022 is acknowledged. Claims 2, 5, and 16 have been canceled and claim 19 has been withdrawn. Claims 1, 3, 4, 6-15, 17, and 18 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 01/10/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1, 4, 6, 7, and 9-15 over Inokuchi et al. (US 2010/0330132 A1) and 35 U.S.C. 103(a) rejections of claim 8 over Inokuchi et al. (US 2010/0330132 A1) and Brown et al. (US 2006/0263308 A1) and of claims 3, 17, and 18 over Inokuchi et al. (US 2010/0330132 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They 

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6-15, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bonda et al. (US 2015/0093343 A1).
Bonda et al. disclose a sunscreen emulsion having oil phase in continuous water phase (abstract) and exemplified in example 1 a composition comprising 
oil phase (the claimed a) comprising 
37% by weight of sunscreens (1-7) including Benzophenone-3 (the claimed b in the instant claims 1, 3, and 4);
0.4% by weight of glyceryl oleate (also known as glyceryl monooleate, the claimed d in the instant claims 1 and 7-9);
3% by weight of acrylates/dimethicone copolymer (the INCI of the claimed e in the instant claims 1 and 10-15 according to the instant specification paragraph bridges page 58 and 59); 
styrene/acrylates copolymer powder (the claimed efficiency booster in the instant claim 17 and the claimed insoluble particles in the instant claim 18); and
water phase comprising 
0.3% by weight of carbomer (the claimed c in the instant claims 1 and 6).
The weight ratio between the acrylates/dimethicone copolymer and carbomer in example 1 is calculated to be 10:1.

Bonda et al. do not teach the same weight ratio between acrylates/dimethicone copolymer and carbomer in example 1.
This deficiency is cured by Bonda et al.’s teaching of the composition comprising about 0.3 to about 0.4% by weight of carbomer (claim 24) and from about 1 to about 3% by weight of acrylates/dimethicone copolymer (claim 42). The weight ration is calculated to be 10-2.5:1 (3%/0.3%=10 and 1%/0.4%=2.5).
	It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. A person of ordinary skill in the art at the time of invention would readily envisage a composition comprising 0.4% by weight of carbomer and 1% by weight of acrylates/dimethicone copolymer.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 01/10/2022, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612